DETAILED ACTION
This office action is a response to the amendment and arguments filed on May 4, 2022.
Claims 1, 3, 8-11, 13 and 15 are pending.
Claims 1, 3, 8-11, 13 and 15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 8-10, 13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. U.S. Patent Application Publication 2021/0058134, hereinafter Luo, in view of Koskela et al. U.S. Patent Application Publication 2021/0091844, hereinafter Koskela, and Huang et al. U.S. Patent Application Publication 2021/0083746, hereinafter Huang.

Regarding Claim 1, Luo discloses a method for performing a beam failure recovery procedure by a user equipment (UE) in a wireless communication system (Abstract; Figure 4C and 5), the method comprising:
detecting a beam failure, wherein it is determined that the beam failure is detected based on a number of times for a beam failure instance (BFI) greater than or equal to a first value configured as a Beam Failure Instance Max counter (Paragraph [0058] when the MAC layer entity of the UE receives an indication of “beam failure instance” from the lower layers, the number of received indications is accumulated so as to obtain an accumulative value, and for another example, the beam failure recovery procedure is initiated when the accumulative value is greater than a first threshold (Beam-Failure-Instance-MaxCount)),
transmitting a beam failure recovery request to a base station based on the beam failure being detected (Paragraph [0112-0114]] a beam failure recovery request is initiated (e.g., a random access procedure is initiated to transmit a “beam failure recovery request” to a base station).);
and monitoring in response to the beam failure recovery request, for the beam failure recovery procedure (Paragraph [0004, 0017, 0064, 0087] UE monitoring CORESETs and beam failure recovery responses; Paragraph [0106-0111] The physical layer entity of the UE indicates a “beam success instance” to the MAC layer entity of the UE when certain conditions are met. the UE detects, in the configured CORESET, at least one instance of DCI transmitted to the UE (i.e., the DCI is scrambled by the C-RNTI allocated to the UE). The configured control resource set may be an operating control resource set, or a control resource set specially configured for beam failure recovery, or a combination of the two. When the MAC layer entity of the UE receives more than Beam-Success-Instance-MaxCount (Beam-Success-Instance-MaxCount may be 1, or other fixed positive integer values, or a configurable RRC parameter) consecutive indications of “beam success instances,” and if the timer beamFailureRecoveryTimer is not running, and if the timer beamFailureDeclarationTimer is running, then the timer beamFailureDeclarationTimer is stopped and reset.),
wherein whether to stop the beam failure recovery procedure is determined based on monitoring search spaces which are related to one or more Control Resource SETs (CORESETs) configured for the UE (Paragraph [0004, 0017, 0064, 0087] UE monitoring CORESETs and beam failure recovery responses; Paragraph [0106-0120] When the MAC layer entity of the UE receives more than Beam-Success-Instance-MaxCount (Beam-Success-Instance-MaxCount may be 1, or other fixed positive integer values, or a configurable RRC parameter) consecutive indications of “beam success instances,” and if the timer beamFailureRecoveryTimer is not running, and if the timer beamFailureDeclarationTimer is running, then the timer beamFailureDeclarationTimer is stopped and reset.),
and wherein, 1) based on Downlink Control Information (DCI) being received via at least one CORESET other than a CORESET configured for the beam failure recovery procedure among the one or more CORESETs and 2) based on the BLER of a beam related to the DCI being below a second threshold (Paragraph [ 0106-0120] the measured values of all reference signals used for beam failure measurement (expressed as an error probability) are all less than a predetermined threshold; the UE detects, in the configured CORESET, at least one instance of DCI transmitted to the UE (i.e., the DCI is scrambled by the C-RNTI allocated to the UE). The configured control resource set may be an operating control resource set, or a control resource set specially configured for beam failure recovery, or a combination of the two; That is the UE monitors CORESETS and determines whether the DCI is being received successfully and the error rate is below a threshold); 
it is determined that a Beam Success Instance (BSI) has occurred, and a number of times for the BSI is counted within a time duration based on a Beam Success Detection Timer, based on the number of times for the BSI being greater than or equal to a second value configured as a Beam Success Instance Max counter, the beam failure recovery procedure is stopped (Paragraph [0106-0120] When the MAC layer entity of the UE receives more than Beam-Success-Instance-MaxCount (Beam-Success-Instance-MaxCount may be 1, or other fixed positive integer values, or a configurable RRC parameter) consecutive indications of “beam success instances,” and if the timer beamFailureRecoveryTimer is not running, and if the timer beamFailureDeclarationTimer is running, then the timer beamFailureDeclarationTimer is stopped and reset; That is the Beam failure recovery timer (claimed Beam Success Detection Timer) is running while the UE is monitoring for beam success instances. The UE increases a count value until it reaches the beam success instance max count in which the beam failure recovery procedure is stopped),  
and the second value is configured as a value different from the first value (Paragraph [0058, 0090, 0096 and 0104] Beam-Failure-Instance-MaxCount; Paragraph [0110] Separate different Beam success instance max count configurable RRC parameter).
Luo discloses beam failure instances occurring based on errors as well as counting and increasing the number of BFIs  (Paragraph [0004 and 0020] If the measured values (indicated by an error probability) of the reference signals used for beam failure measurement corresponding to all CORESETs that the UE is monitoring are greater than a threshold, then the UE considers that a “beam failure instance” has occurred) but fails to explicitly disclose wherein a number of times for the BFI increases based on that a block error rate (BLER) related to all reference signals in a Beam Failure Detection Reference Signal (BFD RS) set is greater than a first threshold.
	However, Koskela more specifically teaches wherein a number of times for the BFI increases based on that a block error rate (BLER) related to all reference signals in a Beam Failure Detection Reference Signal (BFD RS) set is greater than a first threshold (Paragraph [0100] When the radio link condition of each BFD-RS in the beam failure detection set is considered to be in failure condition e.g. the hypothetical PDCCH BLER (block error rate) estimated using the RS is above the configured threshold, a beam failure instance (BFI) indication is provided to higher layer (MAC). One example of BLER threshold value may be the out of sync threshold used for radio link monitoring OOS/Qout=10%. Evaluation and indication may be done periodically. If the at least one BFD-RS is not in failure condition, no indication is provided to higher layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Luo with the teachings of Koskela. Koskela provides a solution where it is beneficial to report quickly while UE keep searching for candidates. The network suspend any data transmission on SCell while UE performs candidate search, thus reduce the signaling overhead and save radio resources. The timer is started upon detecting beam failure, and the UE declares the beam failure recovery to be unsuccessful, when the timer expires (Koskela Abstract; Paragraph [0001-0010 and 0142]).
Luo in view of Koskela discloses beam failure recovery including transmission of a beam failure recovery request and monitoring of a response to the beam failure recovery request in which based on the monitoring the beam failure recovery procedure is stopped but may not explicitly disclose wherein, based on that the beam failure recovery procedure is determined to be stopped, a random access procedure related to the beam failure recovery is assumed to be successfully completed.
However, Huang more specifically teaches wherein, based on that the beam failure recovery procedure is determined to be stopped, a random access procedure related to the beam failure recovery is assumed to be successfully completed (Paragraph [0132] Before completion of the BFR, if the preset quantity of pieces of control information is received on the first CORESET, and/or, it is detected that beam quality of the beam corresponding to the at least one CORESET or the beam corresponding to the preset quantity of CORESETs meets the preset reliability weight, it is determined that the beam corresponding to the first CORESET has been recovered, and the first device terminates the ongoing BFR process; Paragraph [0113-0184] the UE may continue to detect the control information (for example, continue to detect the PDCCH) on the existing CORESET, or stop detecting the control information (for example, stop detecting the PDCCH) after the BFR process is started. There might be a scenario where the reception of the control information (or the PDCCH) on the existing CORESET will terminate the ongoing BFR process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Luo in view of Koskela with the teachings of Huang. Huang provides a solution for preventing a waste of resources and adversely affecting system performance. Huang provides a solution to solve a problem in the related art that after a UE detects a beam failure and reports a BFR request, transmission and reception of control information on an existing CORESET is not defined, resulting in decrease in system performance (Huang Abstract; Paragraph [0002-0009]).

Regarding Claim 3, Luo in view of Koskela and Huang disclose the method of Claim 1. Luo in view of Koskela and Huang further disclose wherein the one or more CORESETs configured for the UE are located in a search space other than a search space configured to detect the response of the beam failure recovery request (Huang Paragraph [0026, 0040, 0057 and 0178-0208] continue to, starting from the time slot N+K, detect control information used to schedule a preset type of signal on the first CORESET; and/or continue to, starting from the time slot N+K, detect control information with a preset format on the first CORESET; and/or continue to, starting from the time slot N+K, detect control information with a preset aggregation level on the first CORESET; and/or continue to, starting from the time slot N+K, detect control information corresponding to a preset search space on the first CORESET).. 

Regarding Claim 9, Luo in view of Koskela and Huang disclose the method of Claim 1. Luo in view of Koskela and Huang further disclose wherein the monitoring the search spaces for determining whether to stop the beam failure recovery procedure is started i) at a time of the detection of the beam failure, ii) at a time of transmission of the beam failure recovery request, or iii) at a time after the time of the detection or the time of the transmission (Huang Paragraph [0074-0090] Starting from the time slot N+K, detect control information used to schedule signal with at least one preset type on the first CORESET; and/or continue to, starting from the time slot N+K, detect control information with at least one preset format on the first CORESET; and/or continue to, starting from the time slot N+K, detect control information with at least one preset aggregation level on the first CORESET; and/or continue to, starting from the time slot N+K, detect control information corresponding to at least one preset search space on the first CORESET. During a process of continuing to detect at least part of the control information on the first CORESET, terminate an ongoing BFR process when a second device response corresponding to the BFR request is detected). 


Regarding Claim 13, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the UE of Claim 13 with the same features. Therefore the same rejection applies as the rejection of Claim 1 and 2. See Figures 3-6 and Paragraph [0188-0190] of Huang for corresponding structure.

Regarding Claim 15, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the device of Claim 15 with the same features. Therefore the same rejection applies as the rejection of Claim 1. See Figures 3-6 and Paragraph [0188-0190] of Huang for corresponding structure.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Koskela and Huang as applied to claim 1 above, and further in view of Basu Mallick et al. U.S. Patent Application Publication 2019/0200248, hereinafter Basu Mallick.

Regarding Claim 8, Luo in view of Koskela and Huang disclose the method of Claim 1. Luo in view of Koskela and Huang disclose a beam success detection timer but fail to explicitly disclose wherein a value is represented by the Beam Success Detection Timer is smaller than a value represented by a timer related to a radio link failure.
However,  Basu Mallick more specifically teaches wherein a value is represented by the Beam Success Detection Timer is smaller than a value represented by a timer related to a radio link failure (Paragraph [0117] The T310 timer (the RLF timer) is longer than the Beam-failure-recovery-Timer (or if the Maximum number of PRACH transmissions is reached before T310 expiry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Luo in view of Koskela and Huang with the teachings of Basu Mallick. Basu Mallick provides a solution which enables controlling an actual number of BFRR requests by using a higher layer configuration when the number of BFRR requests is made without receiving a corresponding response. The method enables facilitating communication between remote units and/or the base units (Basu Mallick Abstract; Paragraph [0007 and 0054]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Koskela and Huang as applied to claim 1 above, and further in view of Huawei et al. “Beam Failure Recovery”, R1-1708135, hereinafter Huawei.

Regarding Claim 10, Luo in view of Koskela and Huang disclose the method of Claim 9. Luo in view of Koskela and Huang briefly disclose blind detection and procedure to stop but fail to explicitly disclose wherein the response is monitored by performing blind detection on a search space configured to detect the beam failure, and wherein the monitoring the search spaces for determining whether to stop the beam failure recovery procedure is performed by performing blind detection on search spaces other than the search space configured to detect the beam failure among search spaces configured in the UE.
However, Huawei more specifically teaches wherein the response is monitored by performing blind detection on a search space configured to detect the beam failure, and wherein the monitoring the search spaces for determining whether to stop the beam failure recovery procedure is performed by performing blind detection on search spaces other than the search space configured to detect the beam failure among search spaces configured in the UE (Figure 11 and Section 2.2.1 and 2.2.4 UE detects beam failure occurs and in the meanwhile a new candidate beam is also identified by measurement. In this case, UE can trigger the beam failure request which also conveys the new beam information. And in the subsequent subframe, UE is expected that gNB will transmit the beam failure response with its recommended beam and thus perform the blind detection within the search space corresponding to the beam. UE reports its recommended new beam and the associated beam quality information on the beam failure request signal. In this case, gNB can directly use the recommended beam for the subsequent DL scheduling and the beam quality information can be used for the link adaptation. In addition, UE’s blind detection behavior of PDCCH after sending the beam failure recovery request will change and it will be associated with its recommended beam instead of previous configured beam. For the blind detection of the NR-PDCCH, the spatial QCL assumption between DL RS antenna port and DMRS antenna port of the corresponding search space of NR-PDCCH should be configured. However, as the previous beam of the configured DL RS associated with the NR-PDCCH has failed, the blind detection of the beam failure recovery response signal cannot be based on the previous configuration. As illustrated in Figure 11, if the beam failure request carries the new identified beam information, the UE will assume the spatial QCL assumption with the search space of beam failure recovery response is associated with the recommended beam. Otherwise, gNB can configure a beam set with back up beams targeting for the beam failure recovery. And the search space of the beam failure recovery response is associated with the preconfigured back up beam set; That is after blind detection of search spaces other than the search space configured to detect beam failure it is determined that a beam is successful and the beam recovery procedure is stopped).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Luo in view of Koskela and Huang with the teachings of Huawei. Huawei provides a solution for robustness against beam pair link blocking and efficient beam failure recovery mechanisms (Huawei Introduction).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Koskela, Huang and Huawei as applied to claim 10 above, and further in view of Asustek “Remaining details on search space”, R1-1804031, hereinafter Asustek.

Regarding Claim 11, Luo in view of Koskela, Huang and Huawei disclose the method of Claim 10. Luo in view of Koskela, Huang and Huawei briefly disclose blind detection of search spaces but fail to disclose but fail to disclose wherein a number of the search spaces where the blind detection is performed is limited to a predetermined value, and wherein based on the number of search spaces currently subject to the blind detection exceeding the predetermined value, the blind detection is performed preferentially on the search space configured to detect the beam failure. 
However, Asustek teaches wherein a number of the search spaces where the blind detection is performed is limited to a predetermined value, and wherein based on the number of search spaces currently subject to the blind detection exceeding the predetermined value, the blind detection is performed preferentially on the search space configured to detect the beam failure (Section 1 and 2 PDCCH candidates are mapped to search-space-sets until either or both limit(s) of (number of blind decodes, CCEs for channel estimation) is/are met at least with the following rule; Considering both limit of number of blind decode and CCE number for channel estimation, detail of PDCCH candidates mapping rules needs further discussion, for example, how PDCCH candidates mapping rule works during BFR procedure. PDCCH with gNB response shall be prioritized in PDCCH candidates mapping rule. Accordingly, we propose two possible alternatives for prioritizing BFR-CORESET/BFR-search space in PDCCH mapping rule. First alternative is that gNB configures BFR-CORESET/BFR-search space such that it has highest priority in PDCCH mapping rule. Second alternative is that gNB configures a common search space as BFR-search space which has highest priority in PDCCH mapping rule). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Luo in view of Koskela, Huang and Huawei with the teachings of Asustek. Asustek provides a solution for efficiently performing beam failure recovery in which blind decoding attempts are prioritized to solve PDCCH spillover (Asustek Introduction Section 2.1 and Conclusion). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414